Whitaker, J.
This is an action to recover $170 deposited with the defendant by Sarah Newman upon the execution of a lease by Sarah Marks to Sarah Newman of a certain store in New York city for a period of four years from May 1, 1908. Sarah Marks, the defendant, executed a four-year lease of property to Sarah Newman. Said lease was dated February 12, 1908. The term commenced on May 1, 1906, and expired on April 30,1912.
The lease contained a covenant against assignment without .the consent of the owner. It also contained a provision as follows: “ The said tenant upon' the execution of this lease, hereby deposits with the said landlord the sum of $170 the receipt whereof is hereby acknowledged as and for security for the faithful performance on the tenant’s part of all the conditions on her part to be performed in and by this instrument and which sum shall be held and retained by the landlord until the expiration of, this lease, by its terms, to wit, May 1st, 1913, at which time the said amount shall be repaid to the tenant, without interest, provided, all of the conditions on her part to be performed in and by this agreement have been fully carried out and performed. No claim or demand arising upon the nonpayment of the said sum so deposited or any part thereof shall be assigned to any person or persons and that any claim therefor shall be personal with the tenant herein. ’ ’
The said lease was assigned by Sarah Newman to Nathan Israel on June 11, 1908, and by Nathan Israel in blank on the same day. On August 4,1908, the land*139lord indorsed the said lease, as follows: “ I hereby consent to the assignment of the within lease from Mrs. Sarah Newman to Mr. Nathan Israel and, from Nathan Israel to Alfred Wertheimer.” Wertheimer is the plaintiff herein. These assignments are attacked in defendant’s brief, but they are admitted by the answer, and the only question to be determined is, did the assignment vest in the assignee the right to demand and recover the $170 deposited by Sarah Newman, the original lessee, with Sarah Marks, the lessor, at the time of the execution of the lease?
It will be observed that the lease contained an express agreement that the tenant should not assign her interest in this sum and that the claim to it should remain personal with the lessee, Sarah Newman.
The lease contains two express and distinct provisions in reference to assignment. The first is that the lease shall not be assigned without the consent of the landlord, which implies of course that it may be assigned with the landlord’s consent. The other is that the deposit of the $170‘ shall not be assigned at all.
The lease was assigned to the plaintiff, and the defendant landlord consented thereto. The deposit was not assigned, unless it is held that the assignment of the lease to the plaintiff carried the right to the deposit with it and vested the right and title to such deposit in the ultimate assignee, who is the plaintiff.
There is no legal objection to the agreement entered into between the landlord,, Sarah Marks, and the lessee, Mrs. Newman, that the tenant should not assign the deposit. Fortunato v. Patten, 147 N. Y. 277.
This deposit was intended as an indemnity by the original tenant that the covenants of the lease should be kept, not only by her but by her assignees. The title to this deposit would ordinarily remain in her unless there was disclosed an intention on the part of the *140parties to the assignment of the lease that such assignment should carry with it the title to the deposit; and, while it is true generally that all the rights of the lessee will pass with an assignment of the léase, still there may be personal covenants that have nothing to do with the beneficial enjoyment of the rights and privileges under the lease, and which, while incorporated in the lease, may not pass with a simple assignment thereof.
I can see no legal objection to the court’s giving force and effect to this provision of the lease forbidding the lessee to assign this deposit made by her.
The assignees must be presumed to have known of this provision in the lease and to have taken the lease subject thereto. It is not a covenant in favor of the lessee or one necessary to the beneficial enjoyment of the property leased. It is a separate and distinct personal agreement and in the nature of a restriction upon the powers of the lessee. A lessee cannot avoid a strictly personal agreement by assigning the lease.
The opinion in the case of Shattuck v. Buek, 77 Misc. Rep. 95, cited by respondent, contains no statement as to what the provisions contained in the assignment of the lease were nor does it contain any statement as to what the provisions of the lease were. The question as to the right of the assignee to recover the deposit under the terms of the lease and assignment was neither raised nor discussed.
The judgment should be reversed and a new trial ordered, with costs to appellant to abide the event.
Lehman and Bijtte, JJ., concur.
Judgment reversed and new trial ordered, with costs to appellant to abide event.